IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

UNITED STATES OF AMERICA

 

 

 

 

 

 

Vv. No. 2:19-CR-079-D
SHANE ANDREW SMITH U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
INFORMATION | FILED
The United States Attorney Charges: JUN 1 2 2019
Introduction CLERK, U.S. DISTR GBCOURT
At all times material to this Information: Deputy

 

 

1. The Reagor Dykes Auto Group (RDAG) is the informal name used to refer
to a collection of legal entities with similar ownership and control.

2. In 2008, Shane Andrew Smith was hired to be RDAG’s chief financial
officer (CFO).

3. A “floor plan” is the term used to describe a loan taken out by a dealership
to purchase its vehicle inventory. In 2008, Ford Motor Credit Company (FMCC)
became the floor plan lender for Reagor-Dykes Motors LP (Spike Dykes Ford in Lamesa,
Texas).

4. In 2014, FMCC became the floor plan lender for 1) Reagor-Dykes Auto
Company LP (the Ford store in Plainview, Texas); 2) Reagor-Dykes Imports LP (the
Mitsubishi store in Lubbock, Texas); and 3) Reagor-Dykes Amarillo LP (the Mitsubishi

store in Amarillo, Texas).

Shane Andrew Smith
Information - Page 1

 
5. In 2015, FMCC became the floor plan lender for 1) Reagor-Dykes
Plainview LP (the Toyota store in Plainview, Texas), and 2) Reagor-Dykes Floydada LP
(the Chevrolet store in Floydada, Texas).

6. From on or about a date unknown, and continuing through on or about July
27, 2018, Shane Andrew Smith participated in a fraudulent floor plan fraud scheme.
Smith, knowing that he and his co-conspirators had provided false information to FMCC,
received additional financing from FMCC on behalf of RDAG or delayed paying
amounts due to FMCC.

7. There were several components of the fraudulent floor plan fraud scheme,
including a practice that the RDAG accounting staff referred to as “re-flooring,” “fake
flooring,” and “dummy flooring.” RDAG?’s staff would retrieve files from old car deals
and submit the Vehicle Identification Numbers (VIN), via interstate wire communication,
to FMCC as though RDAG were buying the vehicles again, when in fact it was not. An
example of some of these components of the scheme were discovered in the Federal
Bureau of Investigation’s (FBI) review of a “wholesale statement” for Reagor-Dykes
Amarillo LP for the billing period July 1, 2018, to July 31, 2018, which shows the July
2018 activity on the Amarillo dealership’s floor plan loan. FBI agents examined six
vehicles from that statement that Reagor-Dykes Amarillo LP floored with FMCC.

These six vehicles were all floored in early July 2018, which was soon after the late June
2018 floor plan audit. The table below shows the vehicle, when the vehicle was floored

with FMCC, and the amount that FMCC advanced to Reagor-Dykes Amarillo LP for

Shane Andrew Smith
Information - Page 2

 
each vehicle:

 

 

 

 

 

 

 

 

 

 

 

 

VIN Year & make Floor Amount
date

XXXXXXXC3FRI117711 | 2015 Chevrolet 7/9/2018 36,475.00
XXXXXXXG5FL500364 | 2015 Jeep 7/9/2018 30,325.00
XXXXXXXT3ES104515 | 2014 Dodge 7/2/2018 21,350.00
XXXXXXXK84GGA19806 | 2016 Ford 7/3/2018 27,350.00
XXXXXXXFOFKD78551 | 2015 Ford 7/2/2018 38,325.00
XXXXXXX66G5601409 | 2016 Chevrolet 7/9/2018 63,350.00

 

Records for IBC account XXXXXXX 846 titled “Reagor-Dykes Amarillo LP”
show electronic deposits from FMCC all throughout July 2018. They show up on the
statements as “FORD CREDIT DEFT CREDIT.” DEFT is the acronym for FMCC’s
Dealer Electronic Funds Transfer system. These funds were transferred via wire in
interstate commerce.

FBI agents learned that the registration information as of March 27, 2019, showed
that these same six vehicles were all bought and sold by the Amarillo dealership months
before RDAG flooring them with FMCC in July 2018. The current registered owners
bought these vehicles from Reagor-Dykes Amarillo LP between February 2017 and April
2018. The registration information shows that the previous owner on all six vehicles is
“Reagor Dykes, Amarillo, TX.” These are six examples of RDAG submitting fraudulent
flooring requests to FMCC and would be what RDAG’s accounting staff describes as “re-
flooring” or “dummy flooring.”

The actual loss amount for the floor plan fraud is approximately $27,019,211.02.

This amount is based on the following:

Shane Andrew Smith
Information - Page 3

 
a) $13,844,522.70—409 vehicles not in inventory,
b) $11,616,703.66—352 vehicles sold by RDAG and funded, and
c) $1,558,484.66—37 vehicles re-floored.

8. “Check kiting” is a systematic scheme to defraud, whereby nonsufficient
checks are traded or cross-deposited between two or more checking accounts in order to
artificially inflate the bank account balances. This is accomplished by using the float
time in the bank system. Once bank accounts are artificially inflated, checks that would
normally be returned for nonsufficient funds are, in fact, paid or honored by the issuing
banks. From on or about a date unknown, and continuing through on or about July 27,
2018, Smith participated in a fraudulent check kiting scheme with several banks.

Smith, knowing that the banks had been falsely informed, received money or credit from

the banks for RDAG.

Shane Andrew Smith
Information - Page 4

 
Count One
Conspiracy to Commit Wire Fraud
(Violation of 18 U.S.C. § 1349)

9. The Introduction of this Information is re-alleged and incorporated as
though fully set out in this Count One.

10. Beginning on or about a date unknown and continuing until on or about
July 27, 2018, in the Amarillo Division of the Northern District of Texas, and elsewhere,
Shane Andrew Smith, defendant, did willfully, that is, with the intent to further the
objects of the conspiracy, and knowingly combine, conspire, confederate, and agree with
others, known and unknown to the United States, to knowingly and with intent to
defraud, devise and intend to devise a scheme and artifice to defraud, and for obtaining
money and property by means of materially false representations and pretenses, and, for
the purpose of executing such scheme and artifice to defraud and for obtaining money
and property by means of materially false representations and pretenses, transmit and
cause to be transmitted by means of wire communications in interstate and foreign
commerce, certain writings, signs, signals, pictures, and sounds, in violation of Title 18,
United States Code, Section 1343.

Purpose of the Conspiracy

11. Smith and his co-conspirators did knowingly and with intent to defraud,

devise, intend to devise, and participate in a scheme to unlawfully enrich RDAG by

deceiving FMCC and fraudulently inducing it to send money to RDAG and concealing

this fraud by use of a check-kiting scheme.

Shane Andrew Smith
Information - Page 5

 
Manner and Means of the Conspiracy

The manner and means by which Smith and his co-conspirators sought to
accomplish the purpose of the conspiracy included, among other things, the following:

12. Smith and his co-conspirators employed materially false representations
and pretenses for the purpose of executing the scheme and artifice to defraud, that is, they
transmitted and caused to be transmitted fraudulent wire information to FMCC to delay
paying amounts due to FMCC and to obtain additional financing from FMCC. RDAG
would receive money by means of wire communications in interstate and foreign
commerce.

13. Smith and his co-conspirators employed materially false representations
and pretenses for the purpose of executing the scheme and artifice to defraud, that is, they
participated in an extensive check kiting scheme in order to perpetuate the floor plan
scheme and defraud FMCC.

The Scheme and Artifice to Defraud

14. | When FMCC had previously extended floor plan loan proceeds to RDAG
to purchase a vehicle, RDAG had seven business days to repay FMCC after the sale of
that vehicle. Smith and the RDAG accounting staff routinely and intentionally failed to
make those payoffs, which is referred to as “selling vehicles out of trust.”

15. | FMCC conducted what were supposed to be surprised audits. However,
RDAG would learn in advance the exact date when FMCC’s quarterly floor plan audits

were going to take place, and RDAG would disseminate that information to its controllers

Shane Andrew Smith
Information - Page 6

 
or office managers in the dealerships.

16. RDAG controllers and office managers, with the help of their office staff,
would prepare for the floor plan audits by creating false paperwork, sometimes referred
to as “dummy shucks,” on vehicles that were sold out of trust, in order to make it appear
as though the vehicles had just recently sold and were not out of trust. Specifically,
RDAG accounting staff would falsify sale dates.

17. | When the FMCC-contracted auditors from Alliance Inspection
Management LLC (AIM) would arrive on site at RDAG dealerships to conduct the floor
plan audits, the RDAG controllers or office managers would provide the aforementioned
false paperwork, or dummy shucks, to the auditors. This gave the appearance that
RDAG was not selling vehicles out trust, and thus RDAG was passing its audits.

18. The net effect of the overt acts described above was that RDAG would owe
FMCC larger-than-usual floor plan payment for the seven-day period immediately
following audits because of the misrepresentations that large numbers of vehicles had
purportedly been sold in the days just prior to the audit. Therefore, RDAG kited
intercompany checks to falsely inflate its account balances in order to make the large
payments due to FMCC.

19. RDAG accounting staff would submit false information by interstate wire
communication to FMCC in order to acquire new floor plan funding, which was then
applied toward the large payoffs to FMCC after each audit.

20. RDAG accounting staff would submit requests by interstate wire

Shane Andrew Smith
Information - Page 7

 
communication to FMCC for new floor plan funding for vehicles that had already passed
through the dealerships months or years before.

21. RDAG staff would retrieve files from old car deals and submit the Vehicle
Identification Numbers (VIN) to FMCC as though RDAG were buying the vehicles
again, when in fact it was not. RDAG accounting staff referred to this practice as “re-
flooring,” “fake flooring,” or “dummy flooring.”

22. Once RDAG made the large post-audit payoffs to FMCC using kited funds,
dummy flooring proceeds, and revenue generated from normal operations; RDAG
accounting staff would then prioritize paying off the dummy flooring with the subsequent
revenue generated from normal operations. In doing so, the subsequent revenue was not
available, within the agreed seven-day payoff window, to pay off the floor plan advances
associated with the actual vehicles that RDAG sold to generate that subsequent revenue.
Consequently, those vehicles were out of trust, and the whole cycle of overt acts started
all over again.

23. It was part of the scheme and artifice to defraud that RDAG’s accounting
staff sent a list of inventory from one RDAG dealership that was floored with another
lender to another RDAG dealership to be floored with FMCC. That is, RDAG
dealerships would obtain two loans for the same vehicle and the same vehicle would be
pledged as collateral to both lenders. RDAG’s office staff referred to this as “double

flooring.”

Shane Andrew Smith
Information - Page 8

 
24, Smith and his co-conspirators electronically transmitted via interstate wire
communication fraudulent flooring request from RDAG’s locations in Texas to FMCC in
Michigan.

All in violation of Title 18, United States Code, Section 1349.

ERIN NEALY COX
UNITED STATES ATTORNEY

Lye

JOSHUA FRAUSTO

AsSistant United States Attorney

West Texas Deputy Branch Chief
Texas State Bar Number 24074228

500 South Taylor Street, Suite 300
Amarillo, Texas 79101-2446
Telephone: 806-324-2356
Facsimile: 806-324-2399

E-mail: joshua. frausto@usdoj.gov

Shane Andrew Smith
Information - Page 9

 
